Case 18-66879-jwc       Doc 21   Filed 10/17/18 Entered 10/17/18 09:37:24      Desc Main
                                 Document      Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                          )      CHAPTER 11
                                                )
COUNTRY CLUB, INC.,                             )      CASE NO. 18-66879-JWC
                                                )
             Debtor.                            )
                                                )

                          NOTICE OF APPEARANCE AND
                        DEMAND FOR NOTICES AND PAPERS

      Please take notice that, pursuant to Bankruptcy Rule 9010(b), John A. Christy of the

law firm of Schreeder, Wheeler & Flint, LLP, all of whose office addresses and telephone

numbers appear below, enter appearances in the above-referenced case as counsel for Teri

Garlardi and authorizes you to enter such appearance and to do all that is necessary in

connection therewith.

      Pursuant to Sections 342 and 1109(b) of the Bankruptcy Code and Bankruptcy

Rules 2002, 3017 and 9010, Teri Garlardi requests that copies of all notices and pleadings

given or filed in this case be given and served upon the following individual at the

following addresses, telephone and facsimile numbers, and email:

                            John A. Christy, Esq.
                            SCHREEDER, WHEELER & FLINT, LLP
                            1100 Peachtree Street, NE, Suite 800
                            Atlanta, Georgia 30309
                            Telephone: (404) 681-3450
                            Facsimile: (404) 681-1046
                            Email:       jchristy@swfllp.com

      Please take further notice that, pursuant to Section 1109(b) of the Bankruptcy Code,

the foregoing demand includes not only the notices and papers referred to in the Rules

                                                                                 PAGE | 1
Case 18-66879-jwc                Doc 21        Filed 10/17/18 Entered 10/17/18 09:37:24     Desc Main
                                               Document      Page 2 of 3


specified above but also includes, without limitation, any notice, application, complaint,

demand, motion, petition, pleading, plan of reorganization, disclosure statement order or

request, whether formal or informal, written or oral, and whether transmitted or conveyed

by mail, hand delivery, facsimile, courier service, electronic filing, telephone or otherwise

filed with regard to the above-reference case and the proceedings.

          Please take further notice that Teri Garlardi intends that neither this Notice of

Appearance nor any later appearance, pleading, claim or suit shall waive its rights with

respect to (1) having final orders in noncore matters entered only after de novo review by

the judge; (2) trial by jury in a proceeding so triable in this case or any case, controversy

or proceeding related to this case; (3) having the court withdraw the reference in any matter

subject to mandatory or discretionary withdrawal; or (4) any other rights, claims, actions,

defenses, setoffs, or recoupments to which Teri Garlardi, is or may be entitled under

agreements, in law, in equity or otherwise, all of which rights, claims, actions, defenses,

setoffs, and recoupments the undersigned expressly reserves.

          This the 17th day of October, 2018.

                                                               /s/ John A. Christy
                                                               JOHN A. CHRISTY
                                                               Georgia Bar No. 125518
                                                               Attorney for Teri Garlardi
SCHREEDER, WHEELER & FLINT, LLP
1100 Peachtree Street, NE, Suite 800
Atlanta, Georgia 30309
Telephone: (404) 681-3450
Facsimile: (404) 681-1046
Email:      jchristy@swfllp.com
K:\9983\1\18-66879\Pleadings\NOA [JAC for Teri Galardi].docx




                                                                                             PAGE | 2
Case 18-66879-jwc     Doc 21    Filed 10/17/18 Entered 10/17/18 09:37:24        Desc Main
                                Document      Page 3 of 3


                            CERTIFICATE OF SERVICE

       I hereby certify that on this day, a true and correct copy of the NOTICE OF

APPEARANCE AND DEMAND FOR NOTICES AND PAPERS was filed with the

Clerk of Court and served on all parties of record via the Court’s CM/ECF electronic filing

system.

       This the 17th day of October, 2018.

                                                 /s/ John A. Christy
                                                 JOHN A. CHRISTY
                                                 Georgia Bar No. 125518
                                                 Attorney for Teri Garlardi
SCHREEDER, WHEELER & FLINT, LLP
1100 Peachtree Street, NE, Suite 800
Atlanta, Georgia 30309
Telephone: (404) 681-3450
Facsimile: (404) 681-1046
Email:      jchristy@swfllp.com
